Case 5:20-cv-05086-TLB Document 48           Filed 11/20/20 Page 1 of 18 PageID #: 390




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

GEORGE’S INC., CAMPOS FOODS, LLC,                                                PLAINTIFFS
and GEORGE’S PREPARED FOODS, LLC

V.                             CASE NO. 5:20-CV-05086

LLOYD’S OF LONDON SYNDICATE 4000
ISSUING CERTIFICATE NUMBER
CPP1877167 and PEMBROKE MANAGING
AGENCY                                                                      DEFENDANTS

                        MEMORANDUM OPINION AND ORDER

      Defendants Lloyd’s of London Syndicate 4000 Issuing Certificate Number

CPP1877167      (“Underwriters”)   and   Pembroke     Managing     Agency        (“Pembroke”)

(collectively, “Defendants”) have filed a Motion to Dismiss (Doc. 23) pursuant to Federal

Rule of Civil Procedure 12(b)(6) seeking dismissal of the claims filed against them by

Plaintiffs George’s Inc. (“George’s”), Campos Foods, LLC (“Campos”), and George’s

Prepared    Foods,   LLC    (“George’s   Prepared    Foods”)    (collectively,    “Plaintiffs”).

Alternatively, Defendants seek transfer of this action to the Southern District of New York

pursuant to Rule 12(b)(3) and 28 U.S.C. § 1406. Plaintiffs filed a Response (Doc. 31),

and Defendants replied (Doc. 36). The matter is now ripe for consideration. For the

reasons set forth below, the Court GRANTS IN PART and DENIES IN PART Defendants’

Motion to Dismiss (Doc. 23).

                                   I. BACKGROUND

      The following facts are taken from Plaintiffs’ Amended Complaint (Doc. 13) and

are assumed to be true. Campos—a wholly-owned subsidiary of George’s Prepared

Foods—operates a food processing facility (“the Facility”) in Caryville, Tennessee that




                                            1
Case 5:20-cv-05086-TLB Document 48            Filed 11/20/20 Page 2 of 18 PageID #: 391




makes ready-to-eat (“RTE”) sausage patties. On April 24, 2019, the USDA informed

Plaintiffs of a positive salmonella test at the Facility (Doc. 13, p. 7). Plaintiffs began an

investigation and paused distribution of potentially affected product. Id. The USDA also

continued to investigate the contamination.

       Around June 10, 2019, Plaintiffs realized that substantial amounts of their product

were likely contaminated by salmonella and would not be released for distribution. Id.

Plaintiffs allege that their investigation concluded that the contamination was likely caused

by employee error and a “temporary failure” of the Facility’s “salmonella lethality

processes.” Id. Prior to June 10, Plaintiffs did not know whether their product would need

to be condemned or withdrawn from the market.            Id.   Ultimately, based upon their

investigation and a recommendation from the USDA, Plaintiffs condemned over one

million pounds of the RTE patties and issued a voluntary Class I recall. Id. at p. 8.

Plaintiffs put their incurred losses at $3,040,460.86. Id. at p. 9.

       Plaintiffs were insured from recall losses pursuant to two policies issued by

Underwriters. The 2018 Policy—Certificate No. CPP1877167—covered the period from

August 31, 2018 through August 31, 2019. That Policy provided up to $10,000,000 in

coverage to Plaintiffs “for all or any Loss caused by or resulted from any Insured Event

first discovered during the Period of Insurance and notified to Underwriters . . . .” (Doc.

13-1, p. 3 (emphasis in original)). The 2018 Policy includes the following applicable

provisions relating to coverage:

   •   “Loss” is defined as pre-recall and recall costs “which are in fact incurred by
       the Insured within 12 months following the date when the relevant Insured
       Event was first discovered by the Insured.” Id. at p. 3 (emphasis in
       original).




                                              2
Case 5:20-cv-05086-TLB Document 48           Filed 11/20/20 Page 3 of 18 PageID #: 392




   •   “Insured Events” include, as defined, “Accidental Contamination” and
       “Governmental Recall.” Id.

   •   The notice provisions of the Policy hold that “[u]pon first discovery of
       incident that may be covered under the terms of this Policy and as a
       condition precedent to coverage, the Insured shall as soon as practical but
       in no case later than 30 days after discovery . . . (a) provide written notice
       of any Insured Event first discovered by the Insured during the Period of
       Insurance . . . .” Id. at p. 12.

The 2018 Policy also includes a choice-of-law provision which states that “[u]nless

otherwise agreed, the construction, interpretation and meaning of the provisions of this

Policy shall be determined in accordance with New York law.” Id. at p. 10. The 2018

Policy does not contain a forum-selection clause.

       As for the 2019 Policy, it covers August 31, 2019 to August 31, 2020. It is generally

identical to the 2018 Policy, though it does include a forum-selection clause that reads as

follows:

       The Insured and Underwriters expressly agree that all claims and disputes
       will be brought for adjudication in the Supreme Court of the State of New
       York in and for New York County or in the United States District Court for
       the Southern District of New York.

(Doc. 13-1, p. 31).

       Plaintiffs made a demand for coverage that Underwriters denied, leading to this

action. The Amended Complaint seeks a declaration that the alleged contamination and

recall are an Insured Event and that Underwriters owe Plaintiffs coverage for their losses.

(Doc. 13, pp. 9–10). The Amended Complaint also names Pembroke as a separate

Defendant in its role as “managing agent for Syndicate 4000.” (Doc. 13, p. 3). The

Amended Complaint makes the following five claims: (1) a request for a declaration that

Underwriters owe Plaintiffs coverage under the Policies; (2) breach of contract against

Underwriters; (3) breach of the duty of good faith and fair dealing against Underwriters;


                                             3
Case 5:20-cv-05086-TLB Document 48              Filed 11/20/20 Page 4 of 18 PageID #: 393




(4) statutory damages and attorneys’ fees against all Defendants; and (5) bad-faith denial-

of-coverage against all Defendants. Id. at pp. 12–13. Defendants responded by filing

their Motion, in which they raise a series of arguments for either the dismissal or transfer

of Plaintiffs’ claims. Defendants also argue that New York law governs the Policies, while

Plaintiffs argue that Arkansas law applies.

       On September 29, 2020, the Court held a Rule 16 case management hearing

where it heard arguments from the parties on all of the issues raised in Defendants’

Motion and took the matter under advisement. After considering the parties’ arguments,

the Court’s ruling is set forth below.

                                   II. LEGAL STANDARD

                            A. Rule 12(b)(3) Motion to Transfer

       Rule 12(b)(3) states that a party may move to dismiss a case for “improper venue.”

Fed. R. Civ. P. 12(b)(3). If a defendant prevails on a Rule 12(b)(3) motion, “[t]he district

court of a district in which is filed a case laying venue in the wrong division or district shall

dismiss, or if it be in the interest of justice, transfer such case to any district or division in

which it could have been brought.” 28 U.S.C. § 1406(a).

       The question of whether venue is “wrong” or “improper” is generally governed by

28 U.S.C. § 1391. Id. That provision states that “[e]xcept as otherwise provided by

law . . . this section shall govern the venue of all civil actions brought in district courts of

the United States.” Id. (quoting § 1391(a)(1) (emphasis added)). Section 1391 further

provides that:

       a civil action may be brought in—(1) a judicial district in which any defendant
       resides, if all defendants are residents of the State in which the district is
       located; (2) a judicial district in which a substantial part of the events or
       omissions giving rise to the claim occurred, or a substantial part of property



                                                4
Case 5:20-cv-05086-TLB Document 48              Filed 11/20/20 Page 5 of 18 PageID #: 394




         that is the subject of the action is situated; or (3) if there is no district in
         which an action may otherwise be brought as provided in this section, any
         judicial district in which any defendant is subject to the court’s personal
         jurisdiction with respect to such action.

28 U.S.C. § 1391(b). The Supreme Court has stated that “[w]hen venue is challenged,

the court must determine whether the case falls within one of the three categories set out

in section 1391(b).” Atl. Marine Const. Co., Inc. v. U.S. Dist. Ct. for Western Dist. of Tex.,

571 U.S. 49, 56 (2013). “If it does, venue is proper; if it does not, venue is improper, and

the case must be dismissed or transferred under § 1406(a).” Id.; see 28 U.S.C. § 1406(a).

         When reviewing a motion to dismiss under Rule 12(b)(3), the Court applies the

same standard used for other motions to dismiss. Transocean Grp. Holdings Party Ltd.

v. S.D. Soybean Processors, 505 F. Supp. 2d 573, 575 (D. Minn. 2007). The Court must

construe all facts in the light most favorable to the non-moving party, and take the facts

alleged in the complaint as true. Id. at 575. Unlike motions to dismiss under Rule

12(b)(6), however, when ruling on a motion to dismiss for improper venue, the court may

consider matters outside the pleadings. Spanier v. Am. Pop Corn Co., 2016 WL 1465400,

at *10 (N.D. Iowa Apr. 14, 2016). The defendant, as the moving party, has the burden of

establishing that venue is improper. United States v. Orshek, 164 F.2d 741, 742 (8th Cir.

1947).

                             B. Rule 12(b)(6) Motion to Dismiss

         To survive a Rule 12(b)(6) motion to dismiss, a pleading must provide “a short and

plain statement of the claim showing that [the claimant] is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). The purpose of this requirement is to “give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89,

93 (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The Court must



                                                5
Case 5:20-cv-05086-TLB Document 48             Filed 11/20/20 Page 6 of 18 PageID #: 395




accept all of the pleading’s factual allegations as true. See Ashley Cnty., v. Pfizer, Inc.,

552 F.3d 659, 665 (8th Cir. 2009). However, the pleading “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

       “A claim has facial plausibility when the [claimant] pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a [pleading] suffice

if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. In other

words, while “the pleading standard that Rule 8 announces does not require ‘detailed

factual allegations,’ . . . it demands more than an unadorned, the defendant-unlawfully-

harmed-me accusation.” Id. Finally, documents necessarily embraced by the pleading—

such as “exhibits attached to the [pleading] whose authenticity is unquestioned”—may be

considered by the Court without converting a Rule 12(b)(6) motion into one for summary

judgment. Zean v. Fairview Health Servs., 858 F.3d 520, 526 (8th Cir. 2017) (quoting

Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012)).

                                      III. DISCUSSION

                                  A. Motion to Transfer

       Defendants argue that, due to the forum-selection clause in the 2019 Policy, the

Amended Complaint should be dismissed for improper venue pursuant to Rule 12(b)(3)

and 28 U.S.C. § 1406. But a motion to dismiss under Rule 12(b)(3) and § 1406 is not the

proper method to enforce a forum-selection clause; instead, the appropriate way to

enforce a forum-selection cause is through the doctrine of forum non conveniens as




                                              6
Case 5:20-cv-05086-TLB Document 48           Filed 11/20/20 Page 7 of 18 PageID #: 396




embodied in 28 U.S.C. § 1404(a). Atl. Marine Const. Co., 134 S. Ct. at 577 (“Atlantic

Marine contends that a party may enforce a forum-selection clause by seeking dismissal

of the suit under § 1406(a) and Rule 12(b)(3). We disagree.”). Thus, to the extent

Defendants seek transfer based upon the forum-selection clause, that request is

improperly brought under Rule 12(b)(3) and § 1406(a).

       The Court will next consider Defendants’ argument that this venue is “wrong” or

“improper” under Rule 12(b)(3) and § 1406 regardless of the application of the forum-

selection clause. Unfortunately for Defendants, this argument is foreclosed by 28 U.S.C.

§ 1391(c)(3), which states that “a defendant not resident in the United States may be sued

in any judicial district, and the joinder of such a defendant shall be disregarded in

determining where the action may be brought with respect to other defendants.” 28 U.S.C.

§ 1391(c)(3) (emphasis added). This statute, which other courts have described as the

“alien-venue” rule, has been consistently interpreted as denying nonresident alien

corporations the ability to contest venue. See Brunette Mach. Works, Ltd. v. Kockum

Indus., Inc., 406 U.S. 706, 714 (1972) (holding that the alien-venue rule is “a declaration

of the long-established rule that suits against aliens are wholly outside the operation of

all the federal venue laws, general and special”) (interpreting a prior version of

§ 1391(c)(3)); In re HTC Corp., 889 F.3d 1349, 1360 (Fed. Cir. 2018), cert. denied, 139

S. Ct. 1271 (2019) (holding that § 1391(c)(3) denies foreign corporations the right to

challenge venue under Rule 12(b)(3) and § 1406(a)); Genuine Enabling Tech., LLC v.

Nintendo Co., Ltd., 369 F. Supp. 3d 590, 600 n.6 (D. Del. 2019) (“[A]s an alien corporation,

Nintendo (Japan) cannot challenge venue in any district.”); see also 14D Charles Alan

Wright & Arthur R. Miller, Fed. Prac. & Pro. § 3810 (4th ed. 2020) (observing that the




                                             7
Case 5:20-cv-05086-TLB Document 48            Filed 11/20/20 Page 8 of 18 PageID #: 397




effect of 28 U.S.C. § 1391(c)(3) is that “an entity formed in a foreign country which does

not reside in the United States may be sued in any district”). The Court is persuaded by

the rationales set forth in these cases and agrees that § 1391(c)(3) precludes foreign

corporations from challenging venue.

       At the case management hearing, counsel for Defendants stated that Syndicate

4000 is wholly-owned by Liberty Corporate Capital, which is organized under United

Kingdom law and is similar to a United States corporation. Because the only underwriter

is a foreign corporation and there is no evidence that it has its principal place of business

in the United States, its residency is disregarded when determining where an action may

be brought. Thus, Underwriters’ residency is disregarded for venue purposes, and

Defendants have presented no other evidence to demonstrate that venue is improper in

this division. Since Defendants have failed to bear their burden of establishing that venue

is improper, Defendants’ request to transfer or dismiss this action due to improper venue

is DENIED.

                       B. Arkansas Law Governs Plaintiffs’ Claims

       Defendants argue that the choice-of-law provision in the Policies requires that

Plaintiffs’ claims be governed by New York law. Plaintiffs disagree, arguing that New

York has no connection to this dispute. For the reasons set forth below, the Court finds

that the choice-of-law provision is not enforceable and that Arkansas law governs

Plaintiffs’ claims.

       When deciding which law to apply, federal courts siting in diversity apply the forum

state’s choice-of-law principles; here, that is Arkansas. See Simmons Foods Inc. v. Indus.

Risk Insurers, 863 F.3d 792, 797 (8th Cir. 2017) (citation omitted). Arkansas courts will




                                             8
Case 5:20-cv-05086-TLB Document 48            Filed 11/20/20 Page 9 of 18 PageID #: 398




enforce a contractual choice-of-law provision provided that the law selected is reasonably

related to the contract at issue and does not violate a fundamental public policy of the

forum state. Nursing Home Consultants, Inc. v. Quantum Health Servs., Inc., 926 F.

Supp. 835, 841 (E.D. Ark. 1996) (collecting cases), aff’d, 112 F.3d 513 (8th Cir. 1997).

       Here, other than the choice-of-law clause itself, there is no allegation that New

York has any relationship to the Policies or the parties. There is no allegation that any of

the parties have their principal place of business or headquarters in New York. Simply

put, based upon the pleadings and the documents encompassed therein, the Court can

glean no relationship between the Policies and the state of New York. Under Arkansas’s

choice-of-law principles, the apparent lack of connection between the Policies and New

York is fatal to the enforcement of the choice-of-law provision.

       Absent an express choice of law provision, the “most significant relationship” test

should be used to determine questions regarding insurance policies. Hoosier v.

Interinsurance Exch. of the Auto. Club, 451 S.W.3d 206, 209 (Ark. 2014).              Under

Arkansas’s “most significant relationship” test, “unless some other state has a more

significant relationship to the transaction and the parties, the law of the state which the

parties understood to be the principal location of the insured risk during the term of policy

controls.” Hoosier, 451 S.W. 3d at 209 (paraphrasing the Restatement (Second) of

Conflict of Laws § 193 (1971)). To determine which state has the most significant

relationship to the transaction, courts consider five factors: “1) the place of contracting;

2) the place of negotiation of the contract; 3) the place of performance; 4) the location of

the subject matter of the contract; [and] 5) the domicile, residence, nationality, place of




                                             9
Case 5:20-cv-05086-TLB Document 48           Filed 11/20/20 Page 10 of 18 PageID #: 399




incorporation and place of business of the parties.” Crisler v. Unum Ins. Co. of Am., 233

S.W.3d 658, 660 (citing Restatement (Second) of Conflict of Laws § 188 (1971)).

       In the present case, the Court first concludes that the pleadings and the documents

encompassed therein suggest that principal location of the insured risk was in Arkansas.

On the 2018 Policy Schedule page, the insureds are listed, and their address is listed as

“402 West Robinson Avenue Springdale, AR 72765.” (Doc. 13-1, p. 2). This address

was not altered after George’s Prepared Foods and Campos were added as insureds in

November 2018, as this same address was also used on the 2019 Policy. Id. at p. 23.

Given that both Policies state that the insureds are in Arkansas, the Court concludes that

the parties understood that the principal location of the insured risk was in Arkansas.

       Having determined based upon the pleadings that the principal location of the

insured risk was in Arkansas, the Court must next determine if some other state had a

more significant relationship to the transaction. The following facts support the application

of Arkansas law: George’s has its principal place of business in Arkansas, George’s

Prepared Foods is owned by residents of Arkansas, and Defendants sent their agents to

Arkansas to sell the Policies at issue.      See Doc. 13, pp. 2–4.      The countervailing

allegation, which lends support to the application of Tennessee law, is that the

contamination at issue occurred at the Facility, which is located in Tennessee. Since

“[t]he state where the parties initiate and conduct negotiations weighs heavily in Arkansas

courts’ principal contacts analysis,” Heating & Air Specialists, Inc. v. Jones, 180 F.3d 923,

930 (8th Cir. 1999) (citation omitted), these allegations lead the Court to conclude that

Plaintiffs have pleaded sufficient facts to justify the application of Arkansas law to the

present claims. That said, a final determination of choice-of-law must await summary




                                             10
Case 5:20-cv-05086-TLB Document 48            Filed 11/20/20 Page 11 of 18 PageID #: 400




judgment, as many of the pertinent factors cannot be resolved without recourse to matters

outside of the pleadings.

          C. Plaintiffs Have Adequately Pleaded Coverage Under the Policies

       Defendants raise a host of arguments as to why Plaintiffs have failed to plead

coverage under the Policies. These arguments include: (1) Plaintiffs have not sufficiently

pleaded standing; (2) Plaintiffs have not alleged that their losses were covered by the

2019 Policy; and (3) Plaintiffs fail to allege that they have satisfied the notice requirements

in the 2018 Policy. The Court is unconvinced by each of these arguments.

       As to standing, the Court finds that Plaintiffs have sufficiently alleged Article III

standing. Here, Plaintiffs have each alleged that they are insured by the Policies (Doc.

13, p. 4). Further, George’s alleges that it “sold and distributed Insured Products that

were ultimately rejected by customers due to an Insured Event and has sustained

financial loss as a result.” Id. at p. 2. As for George’s Prepared Foods, it alleges that it

“condemned Insured Products and incurred other expenses and financial losses as a

result of an Insured Event.” Id. Campos alleges that it “condemned Insured Products

and incurred other expenses and financial losses as a result of an Insured Event.” Id. at

p. 3. In sum, Plaintiffs have alleged that they have incurred insured losses, Defendants

have refused to pay for those losses, and a decision from this Court would redress

Plaintiffs’ alleged harm. These allegations are sufficient to establish Article III standing.

       Defendants’ second argument is that Plaintiffs’ claims under the 2019 Policy

should be dismissed because the 2019 Policy would not cover any of Plaintiffs’ losses.

In Defendants’ telling, Plaintiffs’ Amended Complaint alleges that the relevant Insured

Event occurred on April 24, 2019, so the 2019 Policy—which went into effect on August




                                              11
Case 5:20-cv-05086-TLB Document 48            Filed 11/20/20 Page 12 of 18 PageID #: 401




31, 2019—cannot apply to Plaintiffs’ claims. On the other hand, Plaintiffs allege that the

voluntary recall occurred in October 2019 when the 2019 Policy was in effect, so it is at

least plausible that the 2019 Policy covers some of Plaintiffs’ losses. Of course, further

discovery will demonstrate which Policy covers Plaintiffs’ alleged losses, but it would be

premature to dismiss Plaintiffs’ claims brought under the 2019 Policy when those claims

have been sufficiently pleaded.

       As to Plaintiffs’ compliance with the relevant notice provisions in the 2018 Policy,

the Court finds that Plaintiffs have sufficiently alleged that they met those requirements.

It is true that, under Arkansas law, an insured must strictly comply with an insurance policy

notice provision where that provision is a condition precedent to coverage, as it is in the

2018 Policy. See Fireman’s Fund Ins. Co. v. Care Mgmt., Inc., 361 S.W.3d 800, 803 (Ark.

2010). Further, where the notice provision is a condition precedent, “[t]he insurance

company need not show that it was prejudiced by any delays in or lack of notification” to

deny coverage based upon failure to give notice. Id. But the Arkansas Supreme Court

has held that “the requirement of an indemnity policy that immediate notice be given of

any default is satisfied where notice is given as soon as knowledge is obtained, and the

[insured] need not act on mere suspicion.” Nat. Mut. Cas. Co. v. Cypret, 179 S.W.2d 161,

164 (Ark. 1944) (citation and quotation omitted).

       Here, the notice provision in the 2018 Policy, effective from August 31, 2018

through August 31, 2019, states that “[u]pon first discovery of an incident or

circumstances that may be covered” the Insured must give notice within “30 days after

discovery . . . .” (Doc. 13-1, p. 33). Plaintiffs allege that while they learned of the first

positive test on April 24, 2019, they still needed to investigate further to determine whether




                                             12
Case 5:20-cv-05086-TLB Document 48           Filed 11/20/20 Page 13 of 18 PageID #: 402




an Insured Event had occurred (Doc. 13, p. 7). They further allege that on June 10, 2019,

they reached the conclusion that “substantial quantities of the RTE patties were likely

contaminated by salmonella and would not be released for distribution.” Id. Thus,

Plaintiffs argue that their 30-day clock started ticking on June 10, not April 24.

       In the Court’s view, Plaintiffs have plausibly alleged that they did not “discover” an

Insured Event until June 10, 2019, at which point they had 30 days to provide notice.

Plaintiffs then provided Defendants with notice on July 1, 2019, within the 30-day window.

In the Court’s view, these allegations are enough to establish at the pleading stage that

Plaintiffs complied with the notice provisions in the 2018 Policy.

      D. The Court Will Dismiss Plaintiffs’ Declaratory Action As Duplicative

       Defendants also argue that Plaintiffs’ declaratory action claim should be dismissed

because it is duplicative of the breach of contract claim.           The Court agrees with

Defendants. The Declaratory Judgment Act provides that “any court of the United States

. . . may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought,” as long as there is an

actual controversy.” 28 U.S.C. § 2201(a). Federal Rule of Civil Procedure 57 further

clarifies that “[t]he existence of another adequate remedy does not preclude a declaratory

judgment that is otherwise appropriate.”          “[D]istrict courts possess discretion in

determining whether and when to entertain an action under the Declaratory Judgment

Act, even when the suit otherwise satisfied subject matter jurisdiction.” Wilton v. Seven

Falls Co., 515 U.S. 277, 282 (1995). Still, “[w]hen a request for a declaratory judgment

alleges . . . duties and obligations under the terms of a contract and asks the court to

declare those terms breached[, it] is nothing more than a petition claiming breach of




                                             13
Case 5:20-cv-05086-TLB Document 48           Filed 11/20/20 Page 14 of 18 PageID #: 403




contract.” Daum v. Planit Solutions, Inc., 619 F. Supp. 2d 652, 657 (D. Minn. 2009)

(internal quotation marks omitted).

       Here, it does appear that there is overlap between Plaintiffs’ claim for breach of

contract and their request for a declaratory judgment, such that the claims might be

considered duplicative. In their declaratory judgment claim, Plaintiffs “seek a judicial

declaration that the Underwriting Defendants owe coverage to the full limits of the Policy”

and that “Underwriting Defendants have improperly denied coverage in this matter.”

(Doc. 13, p. 10). Then, in their breach of contract claim, they allege that “Underwriting

Defendants have breached their insuring obligations to Plaintiffs under the Policy by their

wrongful denial of coverage . . . .” Id. at p. 11. Both claims allow a prevailing insured to

recover the 12% statutory penalty and attorneys’ fees, subject to the applicable statutory

provisions. Cooper v. Gen. Am. Life Ins. Co., 827 F.3d 729, 731 (8th Cir. 2016) (noting

that statutory penalties and attorneys’ fees under Arkansas Code § 23-79-208 are

available “where a party is seeking a declaratory judgment”); Gafford v. Allstate Ins. Co.,

459 S.W.3d 277, 280 (Ark. 2015) (concluding that § 23-79-208 provides the exclusive

remedy to an insured in an insurance-contract action). Accordingly, the Court finds that

the declaratory judgment claim is duplicative of the breach of contract claim, so the Court

GRANTS Defendants’ motion to dismiss Plaintiffs’ declaratory judgment claim. Count I

is therefore DISMISSED WITHOUT PREJUDICE.

                    E. The Court Will Dismiss Counts III, IV, and V

       Defendants seek dismissal of Counts III (breach of the duty of good faith and fair

dealing) and V (the tort of bad-faith denial-of-coverage). Defendants also assert that

Count IV (statutory penalties and attorneys’ fees) should be dismissed if the other claims




                                            14
Case 5:20-cv-05086-TLB Document 48           Filed 11/20/20 Page 15 of 18 PageID #: 404




are dismissed. For the reasons set forth below, the Court agrees that each of these

claims should be dismissed.

       First, the Court agrees with Defendants that the claim for breach of duty of good

faith and fair dealing is identical to the breach of contract claim and should be dismissed

as duplicative. Arkansas does not recognize a “separate contract claim for breach of a

duty of good faith and fair dealing.” Mt. Home Flight Serv., Inc. v. Baxter Cnty., Ark., 758

F.3d 1038, 1043 (8th Cir. 2014) (quoting Ark. Res. Med. Testing, LLC v. Osborne, 2011

WL 1423993, at *6 (Ark. 2011)). Plaintiffs concede this point in their briefing (Doc. 31, p.

25). Thus, Count III fails as a matter of law and is DISMISSED WITHOUT PREJUDICE.

       Second, as to the bad-faith denial-of-coverage claim, Defendants argue that

Plaintiffs have failed to chin Arkansas’s high bar for pleading such a claim. The Court

agrees. The tort of bad faith is limited to an “insurer who actively engaged in dishonest,

malicious, or oppressive conduct in order to avoid its liability.” Findley v. Time Ins. Co.,

573 S.W.2d 908, 909 (Ark. 1978). “The tort of bad faith does not arise from a mere denial

of a claim; there must be affirmative misconduct.” Unum Life Ins. Co. of Am. v. Edwards,

210 S.W.3d 84, 88 (Ark. 2005) (citation omitted). The Arkansas Supreme Court has

colorfully described its bad faith jurisprudence as follows:

       [W]e have held that nightmarish red tape, an abrupt attitude evidenced by
       an insurance representative about higher premium costs following
       cancellation of a group policy, and confusion over the referral process did
       not amount to bad faith. Nor did the fact that an insurance company waited
       three months to investigate a claim.

       Examples of cases where we have found substantial evidence
       of bad faith include where an insurance agent lied by stating there was no
       insurance coverage; aggressive, abusive, and coercive conduct by a claims
       representative, which included conversion of the insured’s wrecked car; and
       where a carrier intentionally altered insurance records to avoid a bad risk.



                                             15
Case 5:20-cv-05086-TLB Document 48           Filed 11/20/20 Page 16 of 18 PageID #: 405




State Auto Prop. & Cas. Ins. Co. v. Swaim, 991 S.W.2d 555, 561 (Ark. 1999) (internal

citations omitted).

       Plaintiffs’ bad-faith claim is supported by the following allegations: (1) the Policies

were marketed by Defendants as covering the exact types of losses at issue here—recall

costs—and now Defendants have “intentionally misconstrued basic facts of the Insured

Event to wrongfully deny the Loss,” (Doc. 13, p. 13); and (2) Defendants denied coverage

by “misconstru[ing] statements in a report provided by Plaintiffs . . . .” (Doc. 31, p. 32).

Defendants respond that, even taken as true, Plaintiffs’ allegations simply do not

demonstrate “hatred, ill will, or a spirit of revenge” as required under Arkansas law. (Doc.

36, p. 19 (quoting Unum Life Ins. Co. of Am., 210 S.W.3d at 87 (citation omitted))).

Instead, in Defendant’s telling, they denied coverage because Plaintiffs willfully ignored

the causes of the alleged contamination.

       While the Court recognizes that it may infer actual malice “from conduct and

surrounding circumstances,” Aetna Cas. and Sur. Co. v. Broadway Arms Corp., 664

S.W.2d 463, 465 (Ark. 1984), and that hard proof of bad faith is rare at the pleading stage,

Plaintiffs have not adequately pleaded “dishonest, malicious, or oppressive conduct” by

Defendants.     Instead, Plaintiffs have simply alleged that, after an investigation,

Defendants concluded that Plaintiffs’ losses were not covered by either Policy. While

Plaintiffs obviously disagree with Defendants’ decision to deny coverage, the Court

cannot reasonably infer from the allegations before it that Defendants acted with malice

when denying coverage to Plaintiffs. Accordingly, the Court DISMISSES WITHOUT

PREJUDICE Count V of the Amended Complaint.




                                             16
Case 5:20-cv-05086-TLB Document 48           Filed 11/20/20 Page 17 of 18 PageID #: 406




       Finally, in a footnote, Defendants request dismissal of Count IV, which seeks a

12% statutory penalty pursuant to Arkansas Code § 23-79-208 and attorneys’ fees. The

Court agrees that this claim should be dismissed. The statutory penalty and attorneys’

fees under Arkansas Code § 23-79-208 are remedies, not separate causes of action. See

Gafford, 459 S.W.3d at 280 (describing the attorneys’ fees in § 23-79-208 as a “statutory

remedy”). Much like punitive damages, it is unnecessary to allege the statutory remedies

under § 23-79-208 as a separate cause of action.           Thus, the Court DISMISSES

WITHOUT PREJUDICE Count IV of the Amended Complaint.

                              F. Pembroke Is Dismissed

       Defendants argue that Pembroke must be dismissed because it was not a party to

either Policy and instead only acted as “managing agent that manages Syndicate 4000.”

(Doc. 24, p. 31). Defendants also assert that Pembroke was never in privity of contract

with the Underwriters and therefore cannot be liable for breach of either Policy. Plaintiffs

retort that Defendants are putting forth facts that are outside of the pleadings and that

Pembroke is liable because it was an underwriter of the Policies (Doc. 31, p. 39).

       Given the Court’s rulings already laid out in this Memorandum Opinion and Order,

Pembroke must be dismissed. The Amended Complaint shows that Counts I, II, and III

are brought against “Underwriting Defendants,” while Counts IV and V are asserted

against “All Defendants.” (Doc. 13, p. 10–12). The Amended Complaint specifically

defines “Underwriting Defendants” as “subscribing members of the Defendants Lloyds’ of

London Syndicate 4000,” while Pembroke is defined as “the managing agent for




                                            17
Case 5:20-cv-05086-TLB Document 48          Filed 11/20/20 Page 18 of 18 PageID #: 407




Syndicate 4000.” There is no allegation that Pembroke was an underwriter, 1 so the Court

declines to construe the Amended Complaint as bringing Counts I, II, and III against

Pembroke. In sum, only Counts IV and V are brought against Pembroke, and those

claims have both been dismissed. Accordingly, Pembroke is DISMISSED WITHOUT

PREJUDICE.

                                   IV. CONCLUSION

      For the reasons stated herein, the Court hereby GRANTS IN PART AND DENIES

IN PART Defendants’ Motion to Dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) (Doc. 23). Defendants’ request to transfer this action to the Southern District of

New York pursuant to Federal Rule of Civil Procedure 12(b)(3) and 28 U.S.C. § 1406 is

DENIED. Counts I (declaratory judgment and relief), III (breach of the duty of good faith

and fair dealing), IV (statutory penalty and attorneys’ fees), and V (bad faith) are

DISMISSED WITHOUT PREJUDICE. Separate Defendant Pembroke Managing Agency

is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED on this 20th day of November, 2020.



                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE




1 The Amended Complaint does state that Pembroke Insurance—a non-party—was the
“sole underwriter in the Syndicate 4000 . . . .” But Pembroke Insurance’s role as an
underwriter is irrelevant, as its relationship to Pembroke Managing Agency is unclear.


                                            18
